Citation Nr: 0304325	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches.

(The issue of entitlement to service connection for spinal 
stenosis will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination by the RO in Winston-
Salem, North Carolina.  

Additionally, it is pointed out that the Board is undertaking 
additional development with respect to the veteran's spinal 
stenosis claim pursuant to authority granted by 67 Fed. Reg. 
3,099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903 (2002)).  After giving 
the notice and reviewing the veteran's and/or his 
representative's response, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's headaches in service were acute and 
transitory, associated with nasal pathology, and a continuing 
disability was not then present.  He has not presented 
competent medical evidence of a nexus between the current 
headache disability and active military service.  

2.  Migraine headaches were not clinically indicated in 
service and there is no competent evidence attributing any 
current migraine headaches to service.


CONCLUSION OF LAW

The veteran is not shown to have a chronic headache 
disability, including migraine headaches due to disease or 
injury, which was incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to 
service connection; the August 2001 statement of the case, 
and the October 2001 supplemental statement of the case.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO collected 
medical records from all health care providers identified by 
the veteran.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained, especially in light of the decision below.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  He was given the 
opportunity to appear and testify before a RO hearing officer 
and/or Member of the Board to advance any and all arguments 
in favor of his claim.  The veteran has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  The Board does not know 
of any additional relevant evidence, which is available.

In a claim for disability compensation, a medical examination 
for compensation claims must be conducted when the evidence 
shows that the claimant has a current disability that may be 
associated with the claimant's active service and there is 
insufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002).  However, the Board 
holds that no VA examination is necessary to decide the 
current claim.  The veteran has claimed service connection 
for headaches.  A chronic headache disorder was not diagnosed 
in service and the appropriate system was evaluated as normal 
at separation.  The evidence of record includes medical 
evaluations and there is some evidence of a current 
disability.  However, no competent evidence linking headaches 
to service has been presented, nor has any link even been 
suggested.  Thus, in the absence of evidence showing any 
current headache disability which may be associated with 
active service and due to the fact that there is sufficient 
evidence to make a decision on the claim, the Board may 
proceed to determine the merits of the claims without VA 
examination.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
sufficient opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

There has also been a notice letters sent in March 2001 and 
July 2001 that informed the veteran as to what evidence he 
must obtain and what evidence VA would obtain or assist in 
obtaining.  As there is no additional evidence that needs to 
be obtained, there is no need for any more specific notice to 
the veteran than has already been provided.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Therefore, the claim is ready for appellate 
review.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service medical records show that in January 1969 the veteran 
was treated for orbital headaches associated with allergic 
rhinitis with mild allergic sinusitis.  In January 1970, 
during an optometry evaluation the veteran reported 
occasional headaches.  The physician provided no summary or 
elaboration.  There was no credible evidence of a chronic 
headache disability.  The episodes were apparently acute and 
transitory in nature and resolved with treatment, as there 
are no subsequently dated medical records on file reflecting 
further complaints, evaluation or treatment during the 
remaining months of service.  No pertinent complaints of 
findings were recorded at the time of separation from 
service.

The post-service evidence cover a period from 1985 to 2001 
and primarily show the veteran was evaluated for complaints 
of various unrelated disorders.  A private treatment note 
dated in February 1985 shows treatment for headaches and 
history of migraine headaches.  A CT scan taken at that time 
was within normal limits with the exception of a possible 
venous angioma on the right frontal area.  

An August 2001, letter from the veteran's private physician 
reported the veteran's history of treatment for headaches in 
the early 1980s.  The examiner noted that the veteran was not 
seen on a regular basis and that a time lapse of ten years 
had passed since the veteran was last evaluated.  There were 
no available treatment records.  

During a RO hearing in August 2001, the veteran presented 
testimony about the onset and severity of his headaches.  The 
veteran testified that he first experienced headaches during 
basic training and that he sought treatment on a number of 
occasions during service.  During a videoconference hearing 
in February 2002 the veteran provided essentially the same 
testimony as that given previously.  The veteran also 
testified that his service medical records were incomplete.  

In August 2001, the veteran submitted lay statements 
supporting his contention that he experienced headaches 
during his active service and describing his post-service 
problems, including statements from friends, co-workers and 
several individuals who assert that they served at the same 
time as the veteran. 

The veteran submitted medical treatise evidence in the form 
of articles he printed from the Internet.  In substance, 
these articles discussed the signs and symptoms of chiari 
malformation; one of the most common symptoms was headaches.  
He also indicated in a separate statement that he sought 
treatment for headaches from several private physicians in 
the early 1970s but that he was not treated by them on a 
regular basis and could not recall their names.  

The Board notes that although a headache disability is 
currently demonstrated there was no indication of chronic 
headaches in service.  The separation examination was 
entirely negative for complaints, findings or diagnosis 
consistent with a chronic headache disorder.  The service 
medical records show an isolated episode of treatment for 
headaches attributed to nasal pathology.  There is no history 
of chronic headaches in the available record.  The earliest 
recorded medical history places the presence of headache 
complaints in 1985, almost 15 years after his separation from 
active service.  This date leaves a significant gap between 
service and the initial confirmation of the disability with 
no clinical support for acute or inferred manifestations or 
continued symptoms.  That is, there is no competent evidence 
of continuing or chronic headaches in the years following 
service.  A history of occasional headaches does not 
establish the presence of a continuing disability for the 
purposes of chronicity.

While he has argued that his current headaches had their 
inception in service, such opinion is clearly a matter for an 
individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). ).  In fact, 
the veteran's current statements of medical history placing 
the presence of a chronic headaches in service are 
contradicted by more probative contemporaneous medical 
records most proximate to service.  The Board has also 
considered the veteran's recent assertions to the effect that 
his service medical records are incomplete.  While the 
service medical records might be incomplete, there is ample 
evidence of the veteran's state of health during service and 
at separation from service.  This evidence does not reflect 
any medical history of complaints, treatment or diagnosis of 
chronic headaches.  Further, as noted, there is no evidence 
of chronic headaches in the years immediately following 
service.

The Board also recognizes the contentions of the veteran's 
friends and co-workers that his current headaches are related 
to active duty.  In general, lay witnesses, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu, supra.  
Further, the lay evidence from fellow servicemen offered in 
2001 was based on recollections from a point in time as early 
as 1968 and because of the passage of so much time, the 
reliability of such recollections versus evidence recorded 
contemporaneously with certain events may be called into 
question.  Further, in this instance, those observations are 
refuted by other evidence compiled contemporaneously during 
his period of active duty.  That contrary evidence 
significantly reduces the probative weight to be assigned to 
the statements.  In this respect the Board is not finding or 
implying that the veteran, or any lay party on his behalf, is 
deliberately or consciously misrepresenting his medical 
history.  Rather, the Board simply concludes that the 
contemporaneous service medical records are far more reliable 
as to events inservice than is remote memory.  

Finally, the Board notes that the veteran has submitted 
treatise evidence pertinent to headaches.  In order to relate 
symptoms to a disorder diagnosed much later, treatise 
evidence must address the symptoms so specifically as to 
eliminate "the possibility of the existence of other 
conditions that also often present with the same 
symptomatology."  Sacks v. West, 11 Vet.App. 314, 317 
(1998).  Medical treatise evidence can, however, provide 
important support when combined with an opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss[] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Wallin v. West, 11 Vet. App, 509, 514 (1998).  Here, the 
cited treatise proffered by the veteran is not combined with 
an opinion of a medical professional.  Moreover, it does not 
discuss asthma with a degree of certainty such that, under 
the facts of this case, there is a plausible causality based 
upon objective facts.  Id.  Although the veteran has 
undertaken significant efforts to educate the Board as to the 
nature of his headache disorder, this evidence is not 
probative as to the issue of whether his headaches are 
related to service.  

In sum, the veteran has simply not presented the required 
evidence that his headache disorder was manifested as a 
result of his period of active service.  While there is 
evidence of isolated treatment in service and evidence of a 
current headache disability, the preponderance of the 
evidence weighs against a conclusion that there is a medical 
nexus between the current diagnosed headaches and the 
veteran's service.  In brief, the most recent medical 
evidence is to the effect that the veteran's current 
headaches were initially manifested many years following his 
separation from service, and that any current headaches are 
not related to that service.  

The Board therefore finds that the preponderance of the 
evidence is against the claim for headaches and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 2002).


ORDER

Entitlement to service connection for headaches is denied.


____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


